Order and judgment (one paper), Supreme Court, New York County, entered March 3, 1978, unanimously affirmed, without costs and without disbursements. This proceeding should have been transferred to this court for initial review of the commissioner’s determination. Nevertheless, we have considered the record as if the matter reached this court in the *717proper manner (see Matter of D. H. K. Rest, v New York State Liq. Auth., 31 AD2d 525, affd without opn 28 NY2d 836) and, upon such consideration, we find the determination supported by substantial evidence and we reject appellant’s constitutional challenge, especially since he disclaimed having difficulties with alcohol. Concur—Kupferman, J. P., Lupiano, Fein and Sullivan, JJ.